Name: 2003/508/EC: Commission Decision of 7 July 2003 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC and 2001/852/EC (Text with EEA relevance)
 Type: Decision
 Subject Matter: deterioration of the environment;  chemistry;  international trade;  oil industry;  documentation;  means of agricultural production;  trade
 Date Published: 2003-07-12

 Avis juridique important|32003D05082003/508/EC: Commission Decision of 7 July 2003 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC and 2001/852/EC (Text with EEA relevance) Official Journal L 174 , 12/07/2003 P. 0010 - 0039Commission Decisionof 7 July 2003adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC and 2001/852/EC(Text with EEA relevance)(2003/508/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals(1), and in particular Article 12(1) thereof,Whereas:(1) Under Regulation (EC) No 304/2003, the Commission is to decide on behalf of the Community whether or not to permit the import into the Community of each chemical subject to the prior informed consent (PIC) procedure.(2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organization (FAO) have been appointed to provide secretariat services for the operation of the interim PIC procedure established by the Final Act of the Conference of Plenipotentiaries on the Rotterdam Convention on the Prior Informed Consent (PIC) procedure for certain hazardous chemicals and pesticides in international trade, in particular the Resolution on interim arrangements laid down therein; the Convention was signed on 11 September 1998 and approved by the Community by Council Decision 2003/106/EC(2).(3) The Commission, acting as common designated authority, is required to forward decisions on chemicals to the Secretariat of the interim PIC procedure, hereinafter "the interim Secretariat", on behalf of the Community and its Member States.(4) The interim Secretariat has requested that participants in the PIC procedure use the special Importing Country Response form when reporting their import decisions.(5) The chemical monocrotophos has been added to the list of chemicals subject to the interim PIC procedure, as a pesticide, for which the Commission has received information from the interim Secretariat in the form of a Decision Guidance Document. Monocrotophos is already subject to the interim PIC procedure to the extent that certain severely hazardous pesticide formulations containing monocrotophos are listed in Annex III to the Rotterdam Convention. Pending a Community evaluation of monocrotophos within the framework of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(3), as last amended by Regulation (EC) No 806/2003(4), an interim response concerning those pesticide formulations was given in Commission Decision 2000/657/EC of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals(5), as amended by Decision 2001/852/EC(6). Pursuant to Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisation for plant protection products containing these substances(7), monocrotophos was excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing it were to be withdrawn by 25 July 2003. The interim response set out in Decision 2000/657/EC should therefore be replaced by a final import decision.(6) The chemicals 2,4,5-T, chlorobenzilate and phosphamidon fall within the scope of Directive 91/414/EEC, which provides for a transitional period during which Member States may, pending a Community decision, take a decision on substances and products falling within the scope of that Directive. By Regulation (EC) No 2076/2002, those substances were excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing the substances were to be withdrawn by 25 July 2003. The import decisions for the pesticide formulations 2,4,5-T, chlorobenzilate and phosphamidon set out in Decision 2000/657/EC, which were submitted as interim responses pending a Community decision, should therefore be replaced by final decisions.(7) The chemicals parathion and methyl parathion also fall within the scope of Directive 91/414/EEC. By Commission Decision 2001/520/EC of 9 July 2001 concerning the non-inclusion of parathion in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance(8) and Commission Decision 2003/166/EC of 10 March 2003 concerning the non-inclusion of methyl parathion in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance(9), those substances have now been excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing them have been withdrawn. Consequently, the import decisions for the pesticide formulations parathion and methyl parathion, as set out in Commission Decision 2001/852/EC of 19 November 2001 on adopting Community import decisions pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals and amending Decision 2000/657/EC and Decision 2000/657/EC, respectively, which were submitted as interim responses pending a Community decision, should be replaced by final decisions.(8) The chemical ethylene oxide is covered by Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances(10), as last amended by Regulation (EC) No 807/2003(11). This was reflected in a final decision on import contained in Decision 2001/852/EC. However, ethylene oxide has recently been notified under the Community programme for the evaluation of existing substances under Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market(12), which provides for a transitional period during which Member States may, pending a Community decision, take a decision on substances and products falling within its scope. The import decision set out in Decision 2001/852/EC should therefore be replaced.(9) The chemicals polybrominated biphenyls (PBBs) were made subject to severe restrictions at Community level by Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations(13), as last amended by Directive 2003/11/EC of the European Parliament and of the Council(14). This was reflected in a Community import decision that was published in PIC Circular V reporting the situation as at 30 June 1995. However, that Decision did not take into account a complete ban on PBBs in Austria dating from 1993. It is therefore necessary to replace that import Decision.(10) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 29 of Council Directive 67/548/EEC(15), as last amended by Regulation (EC) No 807/2003,HAS DECIDED AS FOLLOWS:Article 1The interim responses on the import of the chemicals 2,4,5-T, chlorobenzilate, methyl parathion, monocrotophos and phosphamidon, as set out in the Annex to Decision 2000/657/EEC, are replaced by the import response forms set out in Annex I to this Decision.Article 2The final decision on the import of ethylene oxide and the interim response on the import of parathion, as set out in the Annex to Decision 2001/852/EC, are replaced by the import response forms set out in Annex II to this Decision.Article 3The final decision on the import of polybrominated biphenyls (PBBs), published in PIC Circular V, is replaced by the import response form set out in Annex III to this Decision.Done at Brussels, 7 July 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 63, 6.3.2003, p. 1.(2) OJ L 63, 6.3.2003, p. 27.(3) OJ L 230, 19.8.1991, p. 1.(4) OJ L 122, 16.5.2003, p. 1.(5) OJ L 275, 27.10.2000, p. 44.(6) OJ L 318, 4.12.2001, p. 28.(7) OJ L 319, 23.11.2002, p. 3.(8) OJ L 187, 10.7.2001, p. 47.(9) OJ L 67, 12.3.2003, p. 18.(10) OJ L 33, 8.2.1979, p. 36.(11) OJ L 122, 16.5.2003, p. 36.(12) OJ L 123, 24.4.1998, p. 1.(13) OJ L 262, 27.9.1976, p. 201.(14) OJ L 42, 15.2.2003, p. 45.(15) OJ 196, 16.8.1967, p. 1.ANNEX IRevised import decisions for the chemical substances 2,4,5-T, chlorobenzilate, methyl parathion, monocrotophos and phosphamidon replacing the previous import decisions set out in Decision 2000/657/EC>PIC FILE= "L_2003174EN.001302.TIF">>PIC FILE= "L_2003174EN.001401.TIF">>PIC FILE= "L_2003174EN.001501.TIF">>PIC FILE= "L_2003174EN.001601.TIF">>PIC FILE= "L_2003174EN.001701.TIF">>PIC FILE= "L_2003174EN.001801.TIF">>PIC FILE= "L_2003174EN.001901.TIF">>PIC FILE= "L_2003174EN.002001.TIF">>PIC FILE= "L_2003174EN.002101.TIF">>PIC FILE= "L_2003174EN.002201.TIF">>PIC FILE= "L_2003174EN.002301.TIF">>PIC FILE= "L_2003174EN.002401.TIF">>PIC FILE= "L_2003174EN.002501.TIF">>PIC FILE= "L_2003174EN.002601.TIF">>PIC FILE= "L_2003174EN.002701.TIF">>PIC FILE= "L_2003174EN.002801.TIF">ANNEX IIRevised import decisions for the chemical substances ethylene oxide and parathion replacing the previous import decisions set out in Decision 2001/852/EC>PIC FILE= "L_2003174EN.002902.TIF">>PIC FILE= "L_2003174EN.003001.TIF">>PIC FILE= "L_2003174EN.003101.TIF">>PIC FILE= "L_2003174EN.003201.TIF">>PIC FILE= "L_2003174EN.003301.TIF">>PIC FILE= "L_2003174EN.003401.TIF">>PIC FILE= "L_2003174EN.003501.TIF">ANNEX IIIRevised import decision for the chemical substance PBB (polybrominated biphenyls) replacing the previous 1995 import decision>PIC FILE= "L_2003174EN.003602.TIF">>PIC FILE= "L_2003174EN.003701.TIF">>PIC FILE= "L_2003174EN.003801.TIF">>PIC FILE= "L_2003174EN.003901.TIF">